Sandler, J. P., and Silverman, J.,
dissent in a memorandum by Silverman, J., as follows: We would reduce the judgment to $225,000, plus interest and costs. There is no reason to believe that when this court directed a new trial unless petitioner stipulates to a reduction of the verdict to $250,000 it misspoke itself, that it really meant a reduction of the judgment. (Prizeman v Speckman, 92 AD2d 796.) Further, the usual practice of this court in considering whether a verdict is excessive is to compare the verdict on the one hand with plaintiff’s injuries and damage on the other, and to fix as a figure the highest amount which this court will allow to stand as the jury’s assessment of plaintiff’s injuries. The deduction mandated by CPLR 4533-b and section 15-108 of the General Obligations Law with respect to the $25,000 recovered from a joint tort-feasor would then automatically be applied to the amount of the reduced verdict, the reduced verdict being a substitute for “the award made by the jury.” (CPLR 4533-b.)